     Case: 1:19-cr-00669 Document #: 90 Filed: 02/03/20 Page 1 of 1 PageID #:811

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00669
                                                         Honorable Edmond E. Chang
Gregg Smith, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 3, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: CFTC attorney Melissa
Chiang's pro hac vice [85] motion is granted. CFTC's unopposed extra−pages motion [86]
is granted for a brief of 21 pages. On the CFTC's motion [87] to quash, Defendant Smith's
response is due by 02/20/2020. If the DOJ prosecution team and the other Defendants
wish to take a position on the motion, then the respective party may file a Position Paper
by the same deadline. CFTC's reply brief is due by 03/02/2020. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
